DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/01/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments ("REMARKS") filed 12/03/2021 have been fully considered but are moot in view of a new ground of rejection. 
Claims 1-20 are currently pending. Claims 1-2, 8-9, 15-16, and 18 were amended.

Re: Objections to the Claims
The objection of claim 1 due to minor informalities has been withdrawn in view of the amendments.

Re: Claim Rejections - 35 U.S.C. §112
The rejections of claims 1 and 15 under 35 U.S.C. § 112(b) as being indefinite has been withdrawn in view of the amendments.

Re: Claim Rejections - 35 U.S.C. §102
Applicant argues that on p. 7 that Rouhani ‘274 does not anticipate the features of claims 1, 8, and 15 as amended. Specifically, Applicant argues that:
Rouhani ‘274 cannot be construed as disclosing “receiving at a DP accelerator from a host device, an artificial intelligence model (i.e. the whole model) to be executed on the DP accelerator”, as recited in claims 1, 8, and 15, because it is not clear that all layers of the neural network in Rouhani ‘274 will be sent to the neural network optimizer. 
Rouhani ‘274 does not disclose the features of “the calculating including extracting a watermark from the plurality of layers of the AI model” as amended in claims 1, 8, and 15.

In response to argument A:
The Examiner respectfully disagrees with arguments presented in argument A. 
Rouhani ‘274 explicitly discloses that ‘[t]he runtime environment 133 can include a deployment tool that, during a deployment mode, can be used to deploy or install all or a portion of the neural network 200 to neural network accelerator 180’ (emphasis added) (Rouhani ‘274, ¶49 lines 1-4; Fig. 1). Additionally, Rouhani ‘274 discloses that the ‘neural network 200 represent[s] all or a portion of the neural network model’ and that ‘the neural network model … can be accelerated on the neural network accelerator 180” (emphasis added) (Rouhani ‘274, ¶43 lines 10-13, ¶47 lines 3-5; Fig. 1). Thus, Rouhani ‘274 discloses that the neural network model as a whole, represented as neural network 200, is sent and executed on the neural network accelerator 180.
Applicant also argues that the neural network model disclosed in Rouhani ‘274 as a whole is not executed by the “DP accelerator” because the layers of the neural network 200 are executed ‘one at a time’. The Examiner respectfully disagrees. Firstly, while Applicant mentions ‘receiving all layers’ and ‘layers … one at a time’ in the argument, these limitations are not clearly recited in the original claims nor in the amendments. While the amendments do recite that the “AI model comprising … a plurality of layers”, the claims do not explicitly recite that the all layers of the “plurality of layers” of the “AI model” must be received at the same time by the “DP accelerator” (emphasis added). Furthermore, even if the above mentioned limitations are clearly recited in the claims, Rouhani ‘274 discloses these limitations. Rouhani ‘274 discloses that the neural network accelerator 180 may comprise of a plurality of interconnected subgraph accelerators 186 (Rouhani ‘274, ¶41 lines 1-6; Fig. 1), where each subgraph accelerator 186 may receive and execute a layer of the neural network 200 (Rouhani ‘274, ¶40 lines 1-4, ¶50 lines 20-28), and that each subgraph accelerator 186 may execute the respective layer in parallel and exchange data between layers (Rouhani ‘274, ¶¶40, 57, 66-67). Thus, Rouhani ‘274 discloses a neural network accelerator 180 that may receive and execute all layers of a neural network 200 at the same time.

In response to argument B:
The arguments to claims 1, 8, and 15 are now moot in view of a new ground of rejection. Specifically, existing reference Rouhani ‘605 has been incorporated. See Claim Rejections – 35 USC §103 below for details.

Re: Claim Rejections - 35 U.S.C. §103
Applicant argues that on pp. 8-9 that Rouhani ‘274 in view of Rouhani ‘605 does not disclose the features of claims 2, 9, 16, and 18 as amended. Applicant has amended independent claims 1, 8, and 15 to incorporate the limitations of 2, 9, and 16 respectively. Specifically, the Applicant argues:
Rouhani ‘274 cannot be construed as disclosing “receiving at a DP accelerator from a host device, an artificial intelligence model (i.e. the whole model) to be executed on the DP accelerator” ”, as recited in claims 1, 8, and 15, because it is not clear that all
Rouhani ‘274 does not disclose the features of “the calculating including extracting a watermark from the plurality of layers of the AI model” as amended in claims 1, 8, and 15.
There is no motivation in either Rouhani references to combine the references.
The combination is improper because Rouhani ‘605 may not function as intended if modified by Rouhani ‘274.
The motivation to combine is improperly taken from the Applicant’s claims.

In response to argument C:
See ‘In response to argument A’ above for details. This response is also applicable to arguments for claim 18.

In response to argument D:
The arguments to claims 2, 9, 16, and 18 are now moot in view of a new ground of rejection. Specifically, new citations for existing reference Rouhani ‘605 has been incorporated. See Claim Rejections – 35 USC §103 below for details.

In response to arguments E and G:
Applicant argues that there is no suggestion or motivation in the prior art for a person having ordinary skill in the art to combine Rouhani ‘274 and Rouhani ‘605 to arrive at the claimed invention and that the motivation to combine is improperly taken from the Applicant’s claims. Specifically, Applicant argues that ‘there is no teaching in Rouhani ‘605 that extracting a watermark would be improved by 
Firstly, since Rouhani ‘274 is being used as the primary reference with Rouhani ‘605 being used as the secondary reference in the 35 U.S.C. 103 rejection, it should be interpreted that Rouhani ‘274 is being modified by Rouhani ‘605 and not the other way around, as Applicant’s argument suggested. Secondly, Applicant states that ‘optimizing layers of the model’ would happen ‘one layer at a time’ in Rouhani ‘274. Rouhani ‘274, however, discloses a neural network accelerator 180 that may receive and execute all layers of a neural network 200 at the same time (see ‘In response to argument A’ above for details).
Furthermore, MPEP § 2144 discusses supporting a rejection under 35 U.S.C. 103, with MPEP § 2144(I) specifically noting that the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.
In the previous Office Action, the examiner has provided the motivation to modify the method in Rouhani ‘274 to include the teachings of Rouhani ‘605, namely to embed and extract a watermark, as disclosed in Rouhani ‘605, in the output of the neural network disclosed in Rouhani ‘274. The motivation for doing so would be to provide indication of the ownership of a machine learning/AI model and to enable detection, tracking, and prevention of misuse of the model (see Rouhani ‘605, ¶38).


In response to argument F:
Applicant argues that the combination of Rouhani ‘274 and Rouhani ‘605 would render the prior art invention inoperable and unsatisfactory for its intended purpose. Specifically, Applicant argues that ‘Rouhani ‘605 may not function as intended if modified by Rouhani ‘274 because Rouhani ‘274 does not require that all layers of the Ai model be processed by the neural network optimizer.’ The Examiner respectfully disagrees with arguments presented in argument F.
Firstly, Rouhani ‘274 discloses a neural network accelerator 180 that may receive and execute all layers of a neural network 200 at the same time (see ‘In response to argument A’ above for details). Furthermore, Rouhani ‘274 is being used as the primary reference with Rouhani ‘605 being used as the secondary reference in the 35 U.S.C. 103 rejection, therefore, it should be interpreted that Rouhani ‘274 is being modified by Rouhani ‘605 and not the other way around, as Applicant’s argument suggested.
Thus, the rejection of claims 1, 8, 15 (which incorporates the original 2, 9, and 16 claims, respectively) and 18 as obvious over Rouhani ‘274 in view of Rouhani ‘605 is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 8-9, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rouhani et al., US 2020/0193274 A1 (hereinafter, “Rouhani ‘274”) in view of Rouhani et al., US 2021/0019605 (hereinafter, "Rouhani ‘605").

As per claim 1: Rouhani ‘274 discloses:
a computer-implemented method performed by a data processing (DP) accelerator, the method comprising: 
receiving, at a DP accelerator (NN Accelerator, Fig. 1) from a host device (Neural Network Module, Fig 1), an artificial intelligence (AI) model (Neural Network Model, Fig.2, [0043]) to be executed on the DP accelerator (All or a portion of the Neural Network Model can be installed and executed on the NN Accelerator, [0040] line 1, [0047] line 13, [0049] line 1), 

receiving from the host device input data that triggers output from the Al model on the DP accelerator (The NN Accelerator can receive inputs from the Neural Network Module which triggers operations to be performed on the inputs, generating results to be outputted, [0052] line 5); 
calculating Al model output by executing the Al model on the input data, in response to the received input (The NN Accelerator executes the Neural Network Model which performs operations on the input and generating output, [0040] line 1, [0052] line 5, [0117] line 3),
 
transmitting the Al model output to the host device (The values that are output of the NN Accelerator can be sent back to the Neural Network Module, [0040] line 14, [0056] line 13). 
As stated above, Rouhani ‘274, does not explicitly disclose: “receiving … an artificial intelligence (AI) model … the AI model comprising a watermark embedded within a plurality of layers of the AI model; calculating Al model output … the calculating including extracting the watermark from the plurality of layers of the AI model”.
Rouhani ‘605, however, discloses:	receiving … an artificial intelligence (AI) model (receiving a machine learning model 100, [0044];  the AI model comprising a watermark (a digital watermark may be embedded in the machine learning model 100, [0050], [0052]-[0054]) embedded within a plurality of layers of the AI model (the machine learning model 100 may include a plurality of layers, where the watermark may be embedded within the plurality of layers, [0040], [0042], [0045], [0050]; Fig. 1); 
calculating Al model output (the machine learning model 100, using activation functions, to generate outputs, [0004], [0039], [0042], [0076]) … the calculating including extracting the watermark from the plurality of layers of the AI model (generating outputs from the machine learning model 100 includes extracting the watermark from a plurality of layers, [0042], [0063], [0075]-[0076], [0086]-[0087], [0095]).
Rouhani ‘274 and Rouhani ‘605 are analogous art because they are from the same field of endeavor, namely that of using machine learning/AI models for data processing operations. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Rouhani ‘274 and Rouhani ‘605 before them, to modify the method in Rouhani ‘274 to include the teachings of Rouhani ‘605, namely to embed and extract a watermark, as disclosed in Rouhani ‘605, in the output of the neural network disclosed in Rouhani ‘274. The motivation for doing so would be to provide indication of the ownership of a machine learning/AI model and to enable detection, tracking, and prevention of misuse of the model (see Rouhani ‘605, ¶38).

As per claim 2: Rouhani ‘274 in view of Rouhani ‘605 discloses claim 1, as stated above, from which claim 2 is dependent upon. Rouhani ‘274 does not appear to disclose the limitations of claim 2.
Rouhani ‘605, however, discloses: 
wherein the watermark extracted from the AI model indicates a source or maker if the AI model (the digital watermark uniquely identifies the respective machine learning model 100, and is used to determine the source or owner of the machine learning model 100, [0038], [0043], [0053]-[0054]).


As per claim 8: Rouhani ‘274 discloses: 
a data processing (DP) accelerator (NN Accelerator, Fig. 1), comprising: 
an interface (The NN Accelerator can include an input/output interface, [0041]) to receive an artificial intelligence (Al) model (Neural Network Model, Fig.2, [0043]) 
the AI model to be executed on the DP accelerator (All or a portion of the Neural Network Model can be installed and executed on the NN Accelerator, [0040] line 1, [0047] line 13, [0049] line 1) and to receive input data that triggers output from the Al model on the DP accelerator from a host device (The NN Accelerator can receive inputs from the Neural Network Module which triggers operations to be performed on the inputs, generating results to be outputted, [0052] line 5); and 
an Al unit ([0039] line 1) configured to calculate Al model output by executing the Al model on the input data, in response to the received input (The NN Accelerator executes the Neural Network Model which performs operations on the input and generating output, [0040] line 1, [0052] line 5, [0117] line 3), 

and transmit the Al model output to the host device (The values that are output of the NN Accelerator can be sent back to the Neural Network Module, [0040] line 14, [0056] line 13).
comprising a watermark embedded within a plurality of layers of the AI model; calculate Al model output … wherein calculating the output includes extracting the watermark from the plurality of layers of the AI model”.
Rouhani ‘605, however, discloses:
receive an artificial intelligence (Al) model (receiving a machine learning model 100, [0044]; Fig. 1) comprising a watermark (a digital watermark may be embedded in the machine learning model 100, [0050], [0052]-[0054]) embedded within a plurality of layers of the AI model (the machine learning model 100 may include a plurality of layers, where the watermark may be embedded within the plurality of layers, [0040], [0042], [0045], [0050]; Fig. 1); 
calculate Al model output (the machine learning model 100, using activation functions, to generate outputs, [0004], [0039], [0042], [0076]) … wherein calculating the output includes extracting the watermark from the plurality of layers of the AI model (generating outputs from the machine learning model 100 includes extracting the watermark from a plurality of layers, [0042], [0063], [0075]-[0076], [0086]-[0087], [0095]).
Rouhani ‘274 and Rouhani ‘605 are analogous art because they are from the same field of endeavor, namely that of using machine learning/AI models for data processing operations. For the reasons detailed with respect to claim 1, it would have been obvious to one of ordinary skill in the art, having the teachings of Rouhani ‘274 and Rouhani ‘605 before them, to modify the method in Rouhani ‘274 to include to teachings of Rouhani ‘605.
	
As per claim 9: Rouhani ‘274 in view of Rouhani ‘605 discloses claim 8, as stated above, from which claim 9 is dependent upon. Rouhani ‘274 does not appear to disclose the limitations of claim 9.
Rouhani ‘605, however, discloses:
wherein the watermark extracted from the AI model indicates a source or maker of the AI model (the digital watermark uniquely identifies the respective machine learning model 100, and is used to determine the source or owner of the machine learning model 100, [0038], [0043], [0053]-[0054]).
Rouhani ‘274 and Rouhani ‘605 are analogous art because they are from the same field of endeavor, namely that of using machine learning/AI models for data processing operations. For the reasons detailed with respect to claim 1, it would have been obvious to one of ordinary skill in the art, having the teachings of Rouhani ‘274 and Rouhani ‘605 before them, to modify the method in Rouhani ‘274 to include to teachings of Rouhani ‘605.

As per claim 15: Rouhani ‘274 discloses:
 a non-transitory machine-readable medium having instructions stored therein (Memory with Instructions, Fig. 10, [0121] line 3), which when executed by a processor (Processing Unit, Fig, 10, [0121] line 2), cause the processor to perform operations of a data processing (DP) accelerator (Executed instructions cause the NN Accelerator to perform operations, [0117] line 1), the operations comprising: 
receiving, at a DP accelerator (NN Accelerator, Fig. 1) from a host device (Neural Network Module, Fig 1), an artificial intelligence (AI) model (Neural Network Model, Fig.2, [0043]) to be executed on the DP accelerator (All or a portion of the Neural Network Model can be installed and executed on the NN Accelerator, [0040] line 1, [0047] line 13, [0049] line 1),

receiving from the host device input data that triggers output from the Al model on the DP accelerator (The NN Accelerator can receive inputs from the Neural Network Module which triggers operations to be performed on the inputs, generating results to be outputted, [0052] line 5); 
calculating Al model output by executing the Al model on the input data, in response to the received input (The NN Accelerator executes the Neural Network Model which performs operations on the input and generating output, [0040] line 1, [0052] line 5, [0117] line 3),

transmitting the Al model output to the host device (The values that are output of the NN Accelerator can be sent back to the Neural Network Module, [0040] line 14, [0056] line 13).
As stated above, Rouhani ‘274, does not explicitly disclose: “receiving … an artificial intelligence (AI) model … the AI model comprising a watermark embedded within a plurality of layers of the AI model; calculating Al model output … the calculating including extracting the watermark from the plurality of layers of the AI model”.
Rouhani ‘605, however, discloses:	receiving … an artificial intelligence (AI) model (receiving a machine learning model 100, [0044]; Fig. 1)  … the AI model comprising a watermark (a digital watermark may be embedded in the machine learning model 100, [0050], [0052]-[0054]) embedded within a plurality of layers of the AI model (the machine learning model 100 may include a plurality of layers, where the watermark may be embedded within the plurality of layers, [0040], [0042], [0045], [0050]; Fig. 1); 
calculating Al model output (the machine learning model 100, using activation functions, to generate outputs, [0004], [0039], [0042], [0076]) … the calculating including extracting the watermark from the plurality of layers of the AI model (generating outputs from the machine learning model 100 includes extracting the watermark from a plurality of layers, [0042], [0063], [0075]-[0076], [0086]-[0087], [0095]).
Rouhani ‘274 and Rouhani ‘605 are analogous art because they are from the same field of endeavor, namely that of using machine learning/AI models for data processing operations. For the reasons detailed with respect to claim 1, it would have been obvious to one of ordinary skill in the art, 

As per claim 16: Rouhani ‘274 in view of Rouhani ‘605 discloses claim 15, as stated above, from which claim 16 is dependent upon.  Rouhani ‘274 does not appear to disclose the limitations of claim 16.
Rouhani ‘605, however, discloses: 
wherein the watermark extracted from the AI model indicates a source or maker of the AI model (the digital watermark uniquely identifies the respective machine learning model 100, and is used to determine the source or owner of the machine learning model 100, [0038], [0043], [0053]-[0054]).
Rouhani ‘274 and Rouhani ‘605 are analogous art because they are from the same field of endeavor, namely that of using machine learning/AI models for data processing operations. For the reasons detailed with respect to claim 1, it would have been obvious to one of ordinary skill in the art, having the teachings of Rouhani ‘274 and Rouhani ‘605 before them, to modify the method in Rouhani ‘274 to include to teachings of Rouhani ‘605.

As per claim 18: Rouhani ‘274 discloses:
a host device (Neural Network Module, Fig 1), comprising: 
a processor (Processing Unit, Fig, 10, [0121] line 2); and 
a memory coupled to the processor to store instructions that (Memory with Instructions, Fig. 10, [0121] line 3), when executed by the processor, cause the processor to perform operations of a host device  (Processors execute instructions in order to provide operations for the Neural Network Module, [0037] lines 12-27) from a data processing (DP) accelerator (NN Accelerator, Fig. 1), the operations comprising: 
transmitting (The receiving and returning of data between the Neural Network Module and the NN Accelerator, Fig. 1, [0049] line 8, [0050] line 1), to the DP accelerator, an artificial intelligence (Al) model (Neural Network Model, Fig.2, [0043]) to run on the DP accelerator (All or a portion of the Neural Network Model can be installed and executed on the NN Accelerator, [0040] line 1, [0047] line 13, [0049] line 1), 

transmitting, to the DP accelerator, input that triggers output from the Al model on the DP processor (The NN Accelerator can receive inputs from the Neural Network Module which triggers operations to be performed on the inputs, generating results to be outputted, [0052] line 5), 

obtaining the output from the DP accelerator (The values that are output of the NN Accelerator can be sent back to the Neural Network Module, [0040] line 14, [0056] line 13), 

wherein the output is generated by the DP accelerator by executing the Al model based on the input data (The NN Accelerator executes the Neural Network Model which performs operations on the input and generating output, [0040] line 1, [0052] line 5, [0117] line 3).
As stated above, Rouhani ‘274 does not explicitly disclose: “… obtaining a watermark, transmitting … an artificial intelligence (Al) model, the AI model comprising a watermark embedded within a plurality of layers of the AI model; output from the Al model … the output including a watermark extracted from the plurality of alerts of the AI model … the output including the watermark”.
Rouhani ‘605, however, discloses:
 obtaining a watermark (A digital watermark of a machine learning model is embedded in and extracted from the model, and the presence of the watermark is based on the output of the model, [0038] line 14, [0042] lines 6-15), 
transmitting … an artificial intelligence (Al) model (transmitting a machine learning model 100, [0044]; Fig. 1), the AI model comprising a watermark (a digital watermark may be embedded in the machine learning model 100, [0050], [0052]-[0054]) embedded within a plurality of layers of the AI model (the machine learning model 100 may include a plurality of layers, where the watermark may be embedded within the plurality of layers, [0040], [0042], [0045], [0050]; Fig. 1); 
output from the Al model (the machine learning model 100, using activation functions, to generate outputs, [0004], [0039], [0042], [0076]) … the output including a watermark extracted from the plurality of alerts of the AI model … the output including the watermark (generating outputs from the machine learning model 100 includes extracting the watermark from a plurality of layers, [0042], [0063], [0075]-[0076], [0086]-[0087], [0095]).
Rouhani ‘274 and Rouhani ‘605 are analogous art because they are from the same field of endeavor, namely that of using machine learning/AI models for data processing operations. For the reasons detailed with respect to claim 1, it would have been obvious to one of ordinary skill in the art, having the teachings of Rouhani ‘274 and Rouhani ‘605 before them, to modify the method in Rouhani ‘274 to include to teachings of Rouhani ‘605.


Claims 3-6, 10-13, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rouhani ‘274, in view of Rouhani ‘605, and further in view of Lee et al., US 2019/0363880 (hereinafter "Lee ‘880").

As per claim 3: Rouhani ‘274 in view of Rouhani ‘605 discloses claim 1, as stated above, from which claim 3 is dependent upon.  Rouhani ‘274 in view of Rouhani ‘605 does not appear to disclose the limitations of claim 3.
Lee ‘880, however, discloses:
 further comprising exchanging one or more keys between the host device (Electronic Device, Fig. 2) and the DP accelerator (System on Chip containing an accelerator, Fig. 1; System on Chip receives a set of keys from the Electronic Device via a key exchange scheme, [0052] line 1, [0177] line 1).
Rouhani ‘274 (modified by Rouhani ‘605) and Lee ‘880 are analogous art because they are from the same field of endeavor, namely that of using machine learning/AI models for data processing operations. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Rouhani ‘274 (modified by Rouhani ‘605) and Lee ‘880 before them, to modify the method in Rouhani ‘274 (modified by Rouhani ‘605) to include the teachings of Lee ‘880, namely to establish a secure connection between the Neural Network Module and NN Accelerator using a key exchange scheme. The motivation for doing so would be to prevent attackers from misusing and compromising AI data processing operations (see Lee ‘880, [0075], [0175], [0186]). 

As per claim 4: Rouhani ‘274 in view of Rouhani ‘605 discloses claims 1 and 3, as stated above, all from which claim 4 is dependent upon. Rouhani ‘274 in view of Rouhani ‘605 does not appear to disclose the limitations of claim 4.
Lee ‘880, however, discloses: 
further comprising establishing a secure link (It is not possible for an attacker who does not have the key to obtain and use the AI product, [0073], [0175) between the host device (Electronic Device, Fig. 2) and DP accelerator (System on Chip, Fig. 1), using one of the one or more keys (System on Chip receives a set of keys and encoded AI products from the Electronic Device via a key exchange .
Rouhani ‘274 (modified by Rouhani ‘605) and Lee ‘880 are analogous art because they are from the same field of endeavor, namely that of using machine learning/AI models for data processing operations. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Rouhani ‘274 (modified by Rouhani ‘605) and Lee ‘880 before them, to modify the method in Rouhani ‘274 (modified by Rouhani ‘605) to include the teachings of Lee ‘880, namely to establish a secure connection between the Neural Network Module and NN Accelerator using a key exchange scheme. The motivation for doing so would be to prevent attackers from misusing and compromising AI data processing operations (see Lee ‘880, [0075], [0175], [0186]).

As per claim 5: Rouhani ‘274 in view of Rouhani ‘605 discloses claims 1 and 3, as stated above, all from which claim 5 is dependent upon. Rouhani ‘274 does not appear to disclose the limitations of claim 5.
Lee ‘880, however, discloses:
further comprising invoking a security unit (Security Module, Fig. 1, [0057] line 9) of the DP accelerator (System on Chip, Fig. 1) 
Rouhani ‘274 and Lee ‘880 are analogous art because they are from the same field of endeavor, namely that of using machine learning/AI models for data processing operations. For the reasons detailed with respect to claim 3, it would have been obvious to one of ordinary skill in the art, having the teachings of Rouhani ‘274 and Lee ‘880 before them, to modify the method in Rouhani ‘274 to include to teachings of Lee ‘880.
As stated above, Rouhani ‘274 in view of Lee ‘880 does not appear to disclose: “… to digitally sign the output from the Al model”.

… to digitally sign the output from the Al model (There may be a signature that uniquely identifies the machine learning model, and the presence of the signature is based on the output of the model, [0041] line 1, [0042] line 11).
Rouhani ‘274 (modified by Lee ‘880) and Rouhani ‘605 are analogous art because they are from the same field of endeavor, namely that of using machine learning/AI models for data processing operations. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Rouhani ‘274 (modified by Lee ‘880) and Rouhani ‘605 before them, to modify the method in Rouhani ‘274 (modified by Lee ‘880) to include the teachings of Rouhani ‘605, namely to digitally sign the output of the AI model. The motivation for doing so would be to provide indication of the ownership of the machine learning/AI model and to enable detection, tracking, and prevention of misuse of the model (see Rouhani ‘605, [0038]).

As per claim 6: Rouhani ‘274, in view of Rouhani ‘605, and further in view of Lee ‘880 discloses claims 1, 3, and 5, as stated above, all from which claim 6 is dependent upon. Furthermore, Lee ‘880 discloses:
wherein the security unit (Security Module, Fig. 1, [0057] line 9) (Security Memory within the Security Module receives and stores keys, [0053] line 1).
Rouhani ‘274 and Lee ‘880 are analogous art because they are from the same field of endeavor, namely that of using machine learning/AI models for data processing operations. For the reasons detailed with respect to claim 3, it would have been obvious to one of ordinary skill in the art, having the 
Rouhani ‘274 in view of Lee ‘880 does not appear to disclose: “digitally signs the Al model output from the Al model using a key”.
Rouhani ‘605, however, discloses: 
digitally signs the Al model output from the Al model using a key (Using Watermarking Keys, there may be a signature that uniquely identifies the machine learning model, and the presence of the signature is based on the output of the model, [0040] line 12, [0041] line 1, [0042] line 11).
Rouhani ‘274 (modified by Lee ‘880) and Rouhani ‘605 are analogous art because they are from the same field of endeavor, namely that of using machine learning/AI models for data processing operations. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Rouhani ‘274 (modified by Lee ‘880) and Rouhani ‘605 before them, to modify the method in Rouhani ‘274 (modified by Lee ‘880) to include the teachings of Rouhani ‘605, namely to digitally sign the output of the AI model using a stored key. The motivation for doing so would be to provide indication of the ownership of the machine learning/AI model and to enable detection, tracking, and prevention of misuse of the model (see Rouhani ‘605, [0038]).

As per claim 10: Rouhani ‘274 in view of Rouhani ‘605 discloses claim 8, as stated above, from which claim 10 is dependent upon.  Rouhani ‘274 in view of Rouhani ‘605 does not appear to disclose the limitations of claim 10.
Lee ‘880, however, discloses: 
further comprising a security unit (Security Module, Fig. 1, [0057] line 9) to exchange one or more keys (System on Chip receives a set of keys from the Electronic Device using a key exchange between the host device (Electronic Device, Fig. 2) and the DP accelerator (System on Chip, Fig. 1).
Rouhani ‘274 (modified by Rouhani ‘605) and Lee ‘880 are analogous art because they are from the same field of endeavor, namely that of using machine learning/AI models for data processing operations. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Rouhani ‘274 (modified by Rouhani ‘605) and Lee ‘880 before them, to modify the method in Rouhani ‘274 (modified by Rouhani ‘605) to include the teachings of Lee ‘880, namely to establish a secure connection between the Neural Network Module and NN Accelerator using a key exchange scheme via a Security Module. The motivation for doing so would be to prevent attackers from misusing and compromising AI data processing operations (see Lee ‘880, [0075], [0175], [0186]).

As per claim 11: Rouhani ‘274 in view of Rouhani ‘605 discloses claims 8 and 10, as stated above, all from which claim 11 is dependent upon. Rouhani ‘274 in view of Rouhani ‘605 does not appear to disclose the limitations of claim 11.
Lee ‘880, however, discloses: 
further comprising a channel manager (Controller controls communication and provides data stored on the Electronic Device to the System on Chip, Fig. 2, [0149]) to establish a secure link (It is not possible for an attacker who does not have the key to obtain and use the AI product, [0073], [0175) between the host device (Electronic Device, Fig. 2) and DP accelerator (System on Chip, Fig. 1), using one of the one or more keys (System on Chip receives a set of keys and encoded AI products from the Electronic Device via a key exchange scheme, and the System on Chip decodes using the unique key of the Electronic device, [0058], [0153]-[0154], [0177]-[0178]).
see Lee ‘880, [0075], [0175], [0186]).

As per claim 12: Rouhani ‘274, in view of Rouhani ‘605, and further in view of Lee ‘880 discloses claims 8 and 10, as stated above, all from which claim 12 is dependent upon. Furthermore, Lee ‘880 discloses:
wherein the channel manager (Controller controls communication and provides data stored on the Electronic Device to the System on Chip, Fig. 2, [0149]) is configured to invoke a security unit of the DP accelerator (Security Module, Fig. 1, [0057] line 9) 
Rouhani ‘274 and Lee ‘880 are analogous art because they are from the same field of endeavor, namely that of using machine learning/AI models for data processing operations. For the reasons detailed with respect to claim 10, it would have been obvious to one of ordinary skill in the art, having the teachings of Rouhani ‘274 and Lee ‘880 before them, to modify the method in Rouhani ‘274 to include to teachings of Lee ‘880.
As stated above, Rouhani ‘274 in view of Lee ‘880 does not appear to disclose: “ … to digitally sign the output from the Al model”.
to digitally sign the output from the Al model (There may be a signature that uniquely identifies the machine learning model, and the presence of the signature is based on the output of the model, [0041] line 1, [0042] line 11).
Rouhani ‘274 (modified by Lee ‘880) and Rouhani ‘605 are analogous art because they are from the same field of endeavor, namely that of using machine learning/AI models for data processing operations. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Rouhani ‘274 (modified by Lee ‘880) and Rouhani ‘605 before them, to modify the method in Rouhani ‘274 (modified by Lee ‘880) to include the teachings of Rouhani ‘605, namely to digitally sign the output of the AI model. The motivation for doing so would be to provide indication of the ownership of the machine learning/AI model and to enable detection, tracking, and prevention of misuse of the model (see Rouhani ‘605, [0038]).

As per claim 13: Rouhani ‘274, in view of Rouhani ‘605, and further in view of Lee ‘880 discloses claims 8, 10, and 12 as stated above, all from which claim 13 is dependent upon. Furthermore, Lee ‘880 discloses:
wherein the security unit (Security Module, Fig. 1, [0057] line 9) (Security Memory within the Security Module receives and stores keys, [0053] line 1).
Rouhani ‘274 and Lee ‘880 are analogous art because they are from the same field of endeavor, namely that of using machine learning/AI models for data processing operations. For the reasons detailed with respect to claim 10, it would have been obvious to one of ordinary skill in the art, having the teachings of Rouhani ‘274 and Lee ‘880 before them, to modify the method in Rouhani ‘274 to include to teachings of Lee ‘880.
digitally signs the Al model output from the Al model using a key”. 
Rouhani ‘605, however, discloses: 
digitally signs the Al model output from the Al model using a key (Using Watermarking Keys, there may be a signature that uniquely identifies the machine learning model, and the presence of the signature is based on the output of the model, [0040] line 12, [0041] line 1, [0042] line 11).
Rouhani ‘274 (modified by Lee ‘880) and Rouhani ‘605 are analogous art because they are from the same field of endeavor, namely that of using machine learning/AI models for data processing operations. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Rouhani ‘274 (modified by Lee ‘880) and Rouhani ‘605 before them, to modify the method in Rouhani ‘274 (modified by Lee ‘880) to include the teachings of Rouhani ‘605, namely to digitally sign the output of the AI model using a stored key. The motivation for doing so would be to provide indication of the ownership of the machine learning/AI model and to enable detection, tracking, and prevention of misuse of the model (see Rouhani ‘605, [0038]).

As per claim 17: Rouhani ‘274 in view of Rouhani ‘605 discloses claim 15, as stated above, from which claim 17 is dependent upon.  Rouhani ‘274 in view of Rouhani ‘605 does not appear disclose the limitations of claim 17.
Lee ‘880, however, discloses: 
wherein the operations further comprise exchanging one or more keys between the host device (Electronic Device, Fig. 2) and the DP accelerator (System on Chip, Fig. 1; System on Chip receives a set of keys from the Electronic Device via a key exchange scheme, [0052] line 1, [0177] line 1).
Rouhani ‘274 (modified by Rouhani ‘605) and Lee ‘880 are analogous art because they are from the same field of endeavor, namely that of using machine learning/AI models for data processing see Lee ‘880, [0075], [0175], [0186]). 

As per claim 19: Rouhani ‘274 in view of Rouhani ‘605 discloses claim 18, as stated above, from which claim 19 is dependent upon. Rouhani ‘274 in view of Rouhani ‘605 does not appear to disclose the limitations of claim 19.
Lee ‘880, however, discloses: 
wherein the operations further comprise: 
exchanging one or more keys with the DP accelerator (System on Chip, Fig. 1; System on Chip receives a set of keys from the Electronic Device via a key exchange scheme, [0052] line 1, [0177] line 1); 
using at least one of the one or more keys to establish a secure link (It is not possible for an attacker who does not have the key to obtain and use the AI product, [0073], [0175) between the host device (Electronic Device, Fig. 2) and the DP accelerator (System on Chip receives a set of keys and encoded AI products from the Electronic Device via a key exchange scheme, and the System on Chip decodes using the unique key of the Electronic device, [0058], [0153]-[0154], [0177]-[0178]).
Rouhani ‘274 (modified by Rouhani ‘605) and Lee ‘880 are analogous art because they are from the same field of endeavor, namely that of using machine learning/AI models for data processing operations. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Rouhani ‘274 (modified by Rouhani ‘605) and Lee ‘880 before them, to modify the method in Rouhani ‘274 (modified by Rouhani ‘605) to include the teachings see Lee ‘880, [0075], [0175], [0186]).

As per claim 20: Rouhani ‘274, in view of Rouhani ‘605, and further in view of Lee ‘880 discloses claims 18 and 19, as stated above, all from which claim 20 is dependent upon. Furthermore, Lee ‘880 discloses: 
wherein the operations further comprise: 
validating, by the host device (Electronic Device containing a Processor, Fig. 2), the output from the DP accelerator (System on Chip, Fig. 1; The Processor on the Electronic Device determines whether the result from the AI operation of the System on Chip has been normally performed, [0070] line 2); 
in response the output from the DP accelerator being valid, calling the DP accelerator to perform one or more inferences using the Al model (The System on Chip may use the result or perform certain operations depending on whether the AI operation has been normally performed, [0071] line 1, [0156] line 1).
Rouhani ‘274 (modified by Rouhani ‘605) and Lee ‘880 are analogous art because they are from the same field of endeavor, namely that of using machine learning/AI models for data processing operations. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Rouhani ‘274 (modified by Rouhani ‘605) and Lee ‘880 before them, to modify the method in Rouhani ‘274 (modified by Rouhani ‘605) to include the teachings of Lee ‘880, namely to determine whether the AI operations performed by the AI model/NN Accelerator has been normally performed. The motivation for doing so would be to provide greater security to AI operations by determining whether an AI operation has been compromised, and preventing further compromised AI operations (see Lee ‘880, [0071]).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rouhani ‘274, in view of Rouhani ‘605, further in view of Lee ‘880, and further in view of Ng et al., US 2019/0114538, (hereinafter “Ng ‘538”).

As per claim 7: Rouhani ‘274, in view of Rouhani ‘605, and further in view of Lee ‘880, as stated above, discloses claims 1, 3, and 4, all from which claim 7 is dependent upon. Rouhani ‘274, in view of Rouhani ‘605, and further in view of Lee ‘880 does not appear to disclose the limitations of claim 7.
Ng ‘538, however, discloses: 
wherein the secure link comprises a peripheral component interconnect express (PCIe) channel (The secure interface between in the Host and the Neural Network Accelerator is a Peripheral Component Interconnect Express (PCIE), Fig. 4, [0043] line 8).
Rouhani ‘274 (modified by Rouhani ‘605 and Lee ‘880) and Ng ‘538 are analogous art because they are from the same field of endeavor, namely that of using machine learning/AI models for data processing operations. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Rouhani ‘274 (modified by Rouhani ‘605 and Lee ‘880) and Ng ‘538 before them, to modify the method in Rouhani ‘274 (modified by Rouhani ‘605 and Lee ‘880) to include the teachings of Ng ‘538, namely to use a PCIe as the secure link between the Neural Network Module and the NN Accelerator. The motivation for doing so would be to utilize the greater functionalities provided by PCIe, such as providing direct memory access (see Ng ‘538, [0036]-[0037]).

As per claim 14: Rouhani ‘274, in view of Rouhani ‘605, and further in view of Lee ‘880, as stated above, discloses claims 8, 10, and 11, all from which claim 14 is dependent upon. Rouhani ‘274, in view of Rouhani ‘605, and further in view of Lee ‘880 does not appear to disclose the limitations of claim 14.
Ng ‘538, however, discloses: 
wherein the secure link comprises a peripheral component interconnect express (PCIe) channel (The secure interface between in the Host and the Neural Network Accelerator is a Peripheral Component Interconnect Express (PCIE), Fig. 4, [0043] line 8).
Rouhani ‘274 (modified by Rouhani ‘605 and Lee ‘880) and Ng ‘538 are analogous art because they are from the same field of endeavor, namely that of using machine learning/AI models for data processing operations. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Rouhani ‘274 (modified by Rouhani ‘605 and Lee ‘880) and Ng ‘538 before them, to modify the method in Rouhani ‘274 (modified by Rouhani ‘605 and Lee ‘880) to include the teachings of Ng ‘538, namely to use a PCIe as the secure link between the Neural Network Module and the NN Accelerator. The motivation for doing so would be to utilize the greater functionalities provided by PCIe, such as providing direct memory access (see Ng ‘538, [0036]-[0037]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al., US 2020/0019857 A1: embedding a watermark within a neural network to determine whether the neural network is or is not verified as a known neural network.
Buer et al.. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LINGQIAN KONG whose telephone number is (571)272-2646. The examiner can normally be reached Monday-Thursday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG (JAY) KIM can be reached on (571)272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/ALAN LINGQIAN KONG/Examiner, Art Unit 2494

/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494